Citation Nr: 1818022	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-16 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a compensable rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In October 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At such time, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record after the issuance of the May 2017 supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2017).  Additionally, the Veteran submitted additional evidence and, as his substantive appeal was received in May 2014, a waiver of AOJ consideration is not necessary.  See 38 U.S.C. § 7105(e)(1) (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.  Therefore, the Board may properly consider such newly received evidence.

The Board notes that, at his October 2017 hearing, the Veteran reported that he has abdomen/scrotum/testicle injuries he purports is the result of improper VA care when he received a penile implant.  In this regard, effective March 24, 2015, a claim for benefits must be submitted on an application form prescribed by the Secretary.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57,660 (Sept. 25, 2014) (Dates).  Therefore, the Veteran is advised that, if he wishes to file a claim for entitlement to compensation under the provisions of 38 U.S.C. § 1151 for abdomen/scrotum/testicle injuries, he should file the appropriate application with the AOJ.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).

The Board further notes that an October 2017 rating decision continued a rating of 50 percent for a depressive disorder; and denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Thereafter, the Veteran entered  a notice of disagreement as to the denial of a TDIU in November 2017.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System (VACOLS), the claim is still being developed by the AOJ.  As such, the Board declines jurisdiction over this issue until such time as an appeal to the Board is perfected. 


FINDING OF FACT

For the entire appeal period, the Veteran's erectile dysfunction is manifested by loss of erectile power without deformity of the penis.  


CONCLUSION OF LAW

The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 4.27, 4.31, 4.115b, Diagnostic Code (DC) 7522 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

While the Veteran's representative argued that VA failed its duty to assist in that it failed to reach out to the Veteran and alert him that the last page of an April 2017 private male reproductive organ conditions Disability Benefits Questionnaire (DBQ) report was missing, and it did not clarify the definition of "deformity", which will be discussed in detail herein, neither the Veteran nor her representative has alleged any other deficiencies with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis 

The Veteran seeks a higher rating for erectile dysfunction, which has been evaluated as noncompensably disabling as of August 13, 2012.  Additionally, the Board observes that a December 2012 rating decision awarded special monthly compensation (SMC) based on "loss of use of a creative organ prostate" pursuant to 38 U.S.C. § 1114(k), effective August 13, 2012.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14. However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath, supra.  

The Board notes that there is no specific DC for erectile dysfunction.  See generally 38 C.F.R. § 4.11b, Ratings of the Genitourinary System, DCs 7500-42.  When a Veteran is diagnosed with an unlisted disease, the condition must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27.  Here, the AOJ has rated the Veteran's erectile dysfunction under DC "7599-7522," which represents an unlisted genitourinary disability evaluated by analogy to penis deformity with loss of erectile power.  See 38 C.F.R. § 4.115b, DC 7522.  See generally 38 C.F.R. §§ 4.20, 4.27 (providing that unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99"). 

Pursuant to DC 7522, a 20 percent rating is warranted for deformity of the penis with the loss of erectile power.  This is the only schedular rating provided under this diagnostic code.  The Board notes that, in every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R § 4.31.  The Board further notes that no other schedular criteria are applicable to erectile dysfunction. 

As discussed above, the AOJ has separately awarded SMC based upon loss of use of a creative organ under 38 U.S.C. § 1114(k).  This compensation contemplates impotence, and may be awarded even if the Veteran can achieve erection and penetration with the use of medication.  See Veterans Benefits Administration (VBA) Adjudication Manual M21-1, Part III.iv.4I.2.b (Entitlement to SMC Associated with ED).  A separate rating under DC 7522 may only be awarded for deformity of the penis with loss of erectile power.  See M21-1, Part III.iv.4.I.2.a (Deformity of the Penis with Loss of Erectile Power).  However, VBA has indicated that a compensable rating under DC 7522 is not warranted in the absence of deformity, and instructs that such deformity be "evident."  See M21-1, Part III.iv.4.I.2.a (Deformity of the Penis with Loss of Erectile Power).  

Thus, the record reflects that the Veteran has been awarded VA compensation for impotence regardless of whether his impotence is complete or whether medications or implantations allow some form of erection and penetration.  As such, any further compensation for erectile dysfunction alone, regardless of the severity, would constitute pyramiding that is prohibited under 38 C.F.R. § 4.14.  As such, the evidence must demonstrate "deformity of the penis" to warrant an additional schedular rating under DC 7522. 

The Veteran generally contends that a higher rating is warranted for his erectile dysfunction.  In this regard, at the October 2017 Board hearing, he testified that he believed his penis was deformed as he was unable to achieve an erection.  Here, he noted that, according to the definition provided for "deformity" in Steadman's Medical Dictionary, his penis was deformed as it could not reach the structural normal shape, size, and alignment; but rather, it was flaccid.  The Veteran further noted that Peyronie's Disease, which is listed as an example of a penis deformity by VA, includes where a penis is bent significantly, and such may occur with pain or interfere with sexual function; however, his penis was the opposite in that he was unable to obtain an erection.  

In support of his claim, the Veteran submitted a July 2013 buddy statement from P.M., in which she reported that she had dated the Veteran and, after his prostate surgery in approximately 2007, he experienced erectile dysfunction.  Additionally, in April 2017, the Veteran submitted internet articles regarding the definition of "deformity." 

At the October 2012 VA examination, the Veteran reported that, following a prostatectomy in 2007, he had been unable to obtain or maintain an erection.  The examiner noted a diagnosis of erectile dysfunction.  However, upon physical examination, the Veteran's penis was normal.  

The Veteran's post-service VA treatment records reflect plans for the Veteran to try various medications, injections, and a penis pump for his erectile dysfunction since September 2013.  A December 2015 VA treatment record indicates the Veteran's report that he had tried Sildafil, Vardenafil, Tadalafil, a penis pump, and injectables for his erectile dysfunction with no results, and was interested in an implant.  A March 2017 VA treatment record reports that the Veteran received a penile implant.  An additional March 2017 VA treatment record notes that the Veteran's "pump" site was not reddened and there was no obvious asymmetry/deformities shown in such area or the abdomen.  VA treatment records dated in July, August, September, and October 2017 reveal the Veteran's complaint of a malfunction of his penile prosthesis as the pump was not working. 

An April 2017 private male reproductive organ conditions Disability Benefits Questionnaire (DBQ) report reveals the Veteran's report that he had a complete loss of erectile function.   The private physician, Dr. K.G., noted diagnoses of erectile dysfunction, penis deformity, prostate injury, and prostate surgical residuals.  In this regard, Dr. K.G. indicated that the Veteran's penis was abnormal as he had a penis deformity "if loss of function is reasonably considered a deformity."  No physical deformity of the Veteran's penis was noted.  

While in a May 2017 statement in support of claim, the Veteran's representative asserted that the VA failed its duty to assist in that it failed to reach out to the Veteran and alert him that the last page of the April 2017 private male reproductive organ conditions DBQ report was missing, the complete report, which includes the date, Dr. K.G.'s full name, his signature,  and his medical license number, was submitted in October 2017, and the Board herein relies on such complete copy in the adjudication of the Veteran's claim.  

Upon consideration of the evidence of record and the relevant laws and regulations, the Board finds that a compensable rating for the Veteran's erectile dysfunction is not warranted.  In this regard, for the entire period, such disability is manifested by loss of erectile power without deformity of the penis.

While in the May 2017 statement in support of claim, the Veteran's representative asserted that the VA failed its duty to assist in that it did not clarify the definition of "deformity," the Board finds such argument to be without merit.  As "deformity" is not defined in the rating criteria, the term is given its ordinary meaning.  See Terry v. Principi, 340 F.3d 1378, 1382-83 (Fed. Cir. 2003) (in the absence of an express definition, words are given their ordinary meaning).  In medical terminology, a "deformity" is a distortion of any part or general disfigurement of the body, or a malformation.  See Dorland's Illustrated Medical Dictionary 150 (32 ed. 2012).  A synonym for "deformity" is "misshapen." See Webster's New College Dictionary (3 ed. 2008).   Furthermore, despite the various medical definitions available for a "deformity," as opposed to the examples given above, the inability to achieve an erection cannot be considered an actual deformity as the requirement under DC 7522 of deformity of the penis "with" loss of erectile power clearly means that both factors are required.  38 C.F.R. § 4.115b; see Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

Here, the Board places great probative weight on the October 2012 VA examination report, which indicates that the Veteran's penis was normal; the March 2017 VA treatment record, which notes that the Veteran's "pump" site had no obvious asymmetry/deformities; and the April 2017 private male reproductive organ conditions DBQ report, which reveals that the Veteran's only deformity of the penis was loss of function, as the VA examiners and private physician are competent to describe visible aspects of the Veteran's penis.  

Furthermore, with respect to the Veteran's contentions that focus on the extent and severity of his inability to obtain and maintain an erection, such is already contemplated in his award of SMC for loss of use of a creative organ.  Notably, the Veteran has not described any physical deformity related to his penis other than loss of function, and he is clearly competent to describe visible aspects of his penis.  Therefore, the Board finds that the manifestations of the Veteran's erectile dysfunction do not result in a compensable rating under DC 7522.  

The Board has contemplated whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected erectile dysfunction; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

The Board further finds that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  
See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a compensable rating for his erectile dysfunction.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

A compensable rating for erectile dysfunction is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


